DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           SECRET JACKSON,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-2220

                             [March 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 14-
000189CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm appellant’s conviction and sentence for aggravated battery
causing great bodily harm, which was enhanced to a first-degree felony for
use of a firearm and resulted in a thirty-year prison sentence. Appellant
contends that because the jury found that she used a firearm, she should
have been convicted and sentenced for aggravated battery with a deadly
weapon, which could not be enhanced. Appellant is incorrect. When the
State charges a defendant with aggravated battery causing great bodily
harm based on section 784.045(1)(a)1., Florida Statutes (2017), and not
section 784.045(1)(a)2., a deadly weapon is not an essential element of the
crime, and the crime can be reclassified upward. See Lareau v. State, 573
So. 2d 813, 814 (Fla. 1991); see also Stoute v. State, 915 So. 2d 1245, 1247
(Fla. 4th DCA 2005) (same).

   We affirm as to the remaining issues raised as the claimed errors either
lacked merit or were harmless beyond a reasonable doubt. See State v.
DiGuilio, 491 So. 2d 1129 (Fla. 1986).
WARNER, CIKLIN and LEVINE, JJ., concur.

                          *        *       *

   Not final until disposition of timely filed motion for rehearing.




                                   2